COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00400-CV


IN RE CLYDE L. HECKERT,                                               RELATORS
CAROLINA FARMER, A2R, LTD.
AND ADVERSE 2 RISK, LLC


                                    ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 342-278046-15

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and real

party in interest’s letter response and is of the opinion that relief should be

denied. Accordingly, relators’ petition for writ of mandamus is denied.

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and SUDDERTH, JJ.

DELIVERED: January 7, 2016


      1
       See Tex. R. App. P. 47.4, 52.8(d).